Case 1:21-cv-22473-KMW Document 4 Entered on FLSD Docket 07/23/2021 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                      CASE NO.: 1:21-cv-22473-KMW (Williams/McAliley)

   LARKIN EMERGENCY PHYSICIANS, LLC, a
   Florida Corporation (o/b/o Member #
   W236761651),

                  Plaintiff,

   v.

   AETNA LIFE INSURANCE COMPANY, a
   Foreign Corporation,

                  Defendant.
                                                     /

        AETNA LIFE INSURANCE COMPANY’S NOTICE OF PENDING, REFILED,
          RELATED OR SIMILAR ACTIONS AND UNOPPOSED MOTION FOR
         ENLARGEMENT OF TIME TO RESPOND TO THE COMPLAINT UNTIL
                PENDING CONSOLIDATION ISSUES ARE RESOLVED

         Defendant, Aetna Life Insurance Company (“ALIC”), gives notice pursuant to Local Rule

  3.8 of three other related and similar actions pending in the Southern District of Florida.

  Immediately before filing this notice and motion for enlargement, ALIC filed a motion to

  consolidate all four matters in Larkin Emergency Physicians, LLC v. Aetna Life Insurance

  Company, S.D. Fla. Case No.: 1:21-cv-22472-JEM, which seeks entry of an order consolidating

  these matters before Judges Martinez and Becerra. 1 ALIC seeks consolidation because the same

  plaintiff in all four related matters asserts the same legal theories of recovery against the same

  party (ALIC) based on substantially similar facts and circumstances. As discussed in more detail

  below, this matter should be transferred before the same court to avoid unnecessary cost and delay,



         1.     A copy of this filing is attached to this notice of related matters and motion for
  enlargement of time as Exhibit A.
Case 1:21-cv-22473-KMW Document 4 Entered on FLSD Docket 07/23/2021 Page 2 of 6




  as well as the risk of inconsistent outcomes, and ALIC should be granted an extension of time to

  respond to the complaint until 20 days after a consolidated complaint is filed or ALIC’s motion to

  consolidate is otherwise ruled upon.

                                 RELEVANT FACTUAL BACKGROUND

         1.      Plaintiff filed multiple nearly identical actions against ALIC in the Eleventh

  Judicial Circuit in and for Miami-Dade County, Florida in May of this year.

         2.      On July 9, 2021, ALIC removed four of those actions because all are completely

  preempted by ERISA. See ALIC’s notice of removal [D.E. 1]; see also Civil Cover Sheet [D.E. 1-

  1] indicating that all four Preempted Claims are “related.” The four matters that ALIC seeks to

  consolidate are referred to in this motion as the “Preempted Claims.”

         3.      Though they were filed as four separate matters, each of the Preempted Claims

  allege the same counts asserting the same legal theories of recovery; they are each between the

  same parties — Plaintiff and ALIC — who are represented by the same counsel in each matter;

  and they each arise from substantially similar facts and circumstances.

         4.      More specifically, Plaintiff claims — in each and every one of the Preempted

  Claims — that ALIC denied coverage or under-reimbursed it for purported emergency services

  that it asserts it provided to members of health plans (i.e., patients) associated with ALIC.

         5.      Plaintiff purports to assert the same three counts in all four matters: (1) a comingled

  claim for breach of contract and breach of certain Florida Statutes that govern reimbursement to a

  healthcare provider under specific circumstances; (2) an independent claim for breach of

  inapplicable Florida Statute § 641.513 (which plaintiff also improperly attempts to comingle with

  the plan); and (3) a claim for unjust enrichment.




                                             Fox Rothschild LLP
                            Attorneys for Defendant Aetna Life Insurance Company
                                                      2
Case 1:21-cv-22473-KMW Document 4 Entered on FLSD Docket 07/23/2021 Page 3 of 6




          6.      Each of the Preempted Claims involve substantially similar facts, which will

  require the same type of party and nonparty discovery that will be applied to the same legal

  questions. This includes, among other overlapping issues, an investigation into whether the

  services meet the statutory definition of emergency services and care, as well as an inquiry into

  how Plaintiff could be entitled to additional reimbursement beyond what ALIC and its member

  (i.e., the patient) already paid based on the identified statutory duties.

          7.      Further, each of the four matters ALIC seeks to consolidate are preempted by

  ERISA as alleged because they involve disputes over whether the plan fiduciary properly exercised

  its discretion in administering plan benefits. This common question of law will be addressed in all

  four Preempted Claims once the issue of consolidation and transfer are addressed.

          8.      Further emphasizing the similarity between the Preempted Claims, Plaintiff filed

  form complaints for all four matters, which were only adjusted to account for unique and, in the

  context of discovery, minor differences — like the patient’s member number.

          9.      ALIC filed a motion to consolidate all four cases in the matter with the oldest case

  number in the interests of judicial efficiency and economy — and to avoid the likelihood of

  inconsistent rulings and outcomes.

          10.     Based on the above, these four related matters should be consolidated and Plaintiff

  should be ordered to file a consolidated complaint. Accordingly, there is good cause supporting

  entry of an Order granting ALIC an enlargement of time to respond to the complaint until the later

  of 20 days after Plaintiff is required to file a consolidated complaint or 20 days after ALIC’s motion

  to consolidate is otherwise addressed.




                                              Fox Rothschild LLP
                             Attorneys for Defendant Aetna Life Insurance Company
                                                      3
Case 1:21-cv-22473-KMW Document 4 Entered on FLSD Docket 07/23/2021 Page 4 of 6




   GOOD CAUSE SUPPORTS ENLARGING THE TIME WITHIN WHICH ALIC MUST RESPOND TO
       PLAINTIFF’S INITIAL PLEADING UNTIL CONSOLIDATION HAS BEEN ADDRESSED

         11.     The Chief Financial Officer forwarded service of process in this matter to ALIC on

  July 2, 2021. Accordingly, ALIC’s response to Plaintiff’s complaint is presently due by July 23.

  2021. Fed.R.Civ.P. 12(a)(1)(A)(i).

         12.     ALIC’s pending motion to consolidate will likely impact the initial pleadings such

  that responding at this time would constitute a judicial waste.

         13.     Specifically, consolidation will have an effect on how motions directed at initial

  pleadings will be handled, how the parties will conduct discovery, and other significant procedural

  and substantive aspects of the Preempted Claims. And given that all four Preempted Claims are

  currently pending before separate courts within the Southern District, consolidation will also

  impact where and before whom these issues will be handled as the case moves forward.

         14.     Accordingly, good cause supports entry of an Order enlarging the time within

  which ALIC must respond to the complaint in this matter until a reasonable time after the

  consolidation and transfer issues are addressed. ALIC therefore respectfully requests entry of an

  Order granting it an enlargement of time to respond until the later of 20 days after Plaintiff is

  required to file a consolidated complaint or 20 days after ALIC’s motion to consolidate is

  otherwise addressed.

         15.     Alternatively, ALIC requests a 20 day extension of time to respond to Plaintiff’s

  complaint in this matter.

         16.     Certificate of Good Faith Conference Pursuant to Local Rule 7.1(a)(3). Prior

  to filing this motion to transfer and for enlargement of time, counsel for ALIC conferred with

  counsel for Plaintiff who advised that Plaintiff opposes ALIC’s requested consolidation, including



                                               Fox Rothschild LLP
                              Attorneys for Defendant Aetna Life Insurance Company
                                                       4
Case 1:21-cv-22473-KMW Document 4 Entered on FLSD Docket 07/23/2021 Page 5 of 6




  any transfer of the Preempted Claims to a single court’s docket, but Plaintiff does not oppose the

  requested enlargement of time.

         WHEREFORE Defendant, Aetna Life Insurance Company, respectfully requests entry of an

  Order transferring this case involving the same or affiliated parties, same counsel, same legal

  theories and substantially similar circumstances to the Presiding Court, granting ALIC an

  enlargement of time to respond to Plaintiff’s complaint until at least 20 days after the Court

  addresses consolidation and transfer, and awarding ALIC any other relief deemed appropriate.

  Dated: July 23, 2021                          Respectfully submitted,
         West Palm Beach, FL

                                                s/ David J. DePiano
                                                DAVID J. DePIANO, ESQ.
                                                Florida Bar No. 55699
                                                E-Mail: ddepiano@foxrothschild.com
                                                CAMERON A. BAKER, ESQ.
                                                Florida Bar No. 125825
                                                E-Mail: cbaker@foxrothschild.com
                                                Fox Rothschild LLP
                                                777 S. Flagler Dr., Suite 1700
                                                West Palm Beach, Florida 33401
                                                Telephone:     (561) 835-9600
                                                Facsimile:     (561) 835-9602

                                                Attorneys for Defendant Aetna Life Insurance
                                                Company




                                            Fox Rothschild LLP
                           Attorneys for Defendant Aetna Life Insurance Company
                                                    5
Case 1:21-cv-22473-KMW Document 4 Entered on FLSD Docket 07/23/2021 Page 6 of 6




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 23, 2021, the foregoing document is being electronically

  filed with the Clerk of Court using CM/ECF and is being served on all counsel of record identified

  in the Service List below via transmission of Notices of Electronic Filing generated by CM/ECF.



                                                          s/ David J. DePiano
                                                          DAVID J. DePIANO, ESQ.




                                           SERVICE LIST

                 Larkin Emergency Physicians, LLC (o/b/o Member W#236761651)
                                 v. Aetna Life Insurance Company
                       Case No.: 1:21-cv-22473-KMW (Williams/McAliley)
                      United States District Court, Southern District of Florida

   Patrick R. Sullivan, Esq.                            David J. DePiano, Esq.
   E-Mail: prs@lubellrosen.com                          E-Mail: ddepiano@foxrothschild.com
   Mark L. Rosen, Esq.                                  Cameron A. Baker, Esq.
   E-Mail: mlr@lubellrosen.com                          E-Mail: cbaker@foxrothschild.com
   Sean B. Linder, Esq.                                 Fox Rothschild LLP
   E-Mail: sbl@lubellrosen.com                          777 S. Flagler Dr., Suite 1700
   Lubell ǀ Rosen                                       West Palm Beach, FL 33401
   Museum Plaza, Suite 900                              Tel: (561) 835-9600
   200 S. Andrews Ave.                                  Fax: (561) 835-9602
   Ft. Lauderdale, FL 33301                             Attorneys for Defendant
   Tel: (954) 880-9500                                  Via CM/ECF
   Fax: (954) 755-2993
   Attorneys for Plaintiff
   Via CM/ECF




                                            Fox Rothschild LLP
                           Attorneys for Defendant Aetna Life Insurance Company
                                                    6
